Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Nielson on June 2, 2022.
The application has been amended as follows: 

In the Claims:
In claim 1 line 1, delete “forming” and insert --depositing--.
In claim 1 line 2, after “substrate”, insert --having a copper surface--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It is well known to deposit cobalt films onto copper coated substrates by electrodeposition as noted in Cohen-Hyams et al. (Electrochemical and Solid-State Letters article).  It is also well known to grow cobalt metal selectively onto copper substrates by atomic layer deposition as noted in Kerrigan et al. (The Journal of Chemical Physics article) and by vapor deposition as noted in Yu et al. (2009/0269507).
With respect to the precursor, it is well known to use a diazadiene based metal compound to form cobalt film as noted in Han (2013/0251903).
	With respect to cleaning, it is also well known to treat a copper foil by etching with an alkali solution as noted in Miki (2012/0276412).  It is also well known to pretreat a copper substrate surface by cleaning with a dilute nitric acid prior to CVD deposition as noted in Kim et al. (AIP Advances article).  However, the prior art fails to teach or suggest the claimed cleaning steps prior to selective deposition of cobalt on a copper surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/02/2022